DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               COQUINA WATER CONTROL DISTRICT,
                          Appellant,

                                    v.

ELAINE J. WOLD LLC, a Delaware limited liability company, and KEITH
        C. WOLD, LLC, a Delaware limited liability company,
                           Appellees.

                              No. 4D19-253

                          [November 21, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
422018CA000098.

  Richard W. Glenn of Law Office of Richard W. Glenn, Jupiter, for
appellant.

  Daryl J. Krauza and Dennis G. Corrick of Dean, Mead, Minton &
Zwemer, Fort Pierce, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.